Exhibit 10.1



Award No. _______

[Long-Term Growth Program]



THE GAP, INC.

PERFORMANCE SHARE AGREEMENT1

The Gap, Inc. (the "Company") hereby grants to __________ (the "Employee"), an
award (the "Award") of Performance Shares, which represent the right to receive
shares of the Company's common stock, $0.05 par value (the "Shares") subject to
the fulfillment of performance and vesting conditions and the other conditions
set forth in the attached Appendix A. This Award is granted pursuant to The Gap,
Inc. 2006 Long-Term Incentive Plan (the "Plan") and is subject to all of the
terms and conditions contained in this Performance Share Agreement (the
"Agreement"), including the terms and conditions contained in the attached
Appendix A. The date of this Agreement is __________ (the "Date of Grant").
Subject to the provisions of Appendix A and of the Plan, the principal features
of this Award are as follows:

Number of Performance Shares at Threshold Performance:

Number of Performance Shares at Target Performance:

Maximum Number of Performance Shares:

Performance Goals:

The actual number of Shares to be earned under this Award will be determined
based on (1) attainment of annual, or other period, division or corporate
earnings goals over 3 years, and (2) achievement of Company cumulative earnings
goals for the same 3 years. In both cases, the earnings goals and the extent to
which they have been achieved will be determined by the Compensation and
Management Development Committee (the "Committee") of the Board of Directors, in
its sole discretion. In addition, the number of Shares earned under this Award
may be further reduced at the Committee's discretion.





Date(s) Performance Shares Scheduled to Vest:

To the extent that the Performance Goals described above are achieved and Shares
are earned, as determined and certified by the Committee, then (1) 50% of the
earned Shares shall be paid on the date in _____ that the Committee certifies
attainment (the "Certification Date"), and (2) the remaining 50% of the earned
Shares shall vest on the one year anniversary of the Certification Date.
Notwithstanding the foregoing, if the Employee is demoted to a lower Company
salary grade before the end of fiscal year _____, Employee shall forfeit his or
her Award.





As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Performance Shares. For example, if Employee's
employment ends before the date this Award vests, this Award will terminate at
the same time as such termination. Important additional information on vesting
and forfeiture of the Performance Shares covered by this Award including those
due to changes in employment, including retirement, is contained in paragraphs 3
through 6 of Appendix A.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
in duplicate, to be effective as of the date first above written.

THE GAP, INC.

Dated: ______________________

____________________________

Glenn K. Murphy

Chairman and Chief Executive Officer

My signature below indicates that I understand that this Award is 1) subject to
all of the terms and conditions of this Agreement (including the attached
Appendix A) and of the Plan, 2) not considered salary, nor is it a promise for
future grants of Performance Shares, 3) not a term or condition of my employment
with the Company, and 4) made at the sole discretion of the Company.

EMPLOYEE:

Dated: __________________________

Signature: _______________________

Address: ________________________

1

PERFORMANCE SHARES GRANTED BY THE GAP, INC. ARE GOVERNED SOLELY BY THE LAWS OF
THE STATE OF CALIFORNIA AND THE UNITED STATES OF AMERICA







 

 

 

 

 

 

 

 

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant of Performance Shares. The Company hereby grants to the Employee as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, an Award with respect
to the number of Performance Shares set forth on page 1 of this Agreement,
subject to all the terms and conditions in this Agreement and the Plan. Employee
understands and agrees that this Award does not guarantee any future Performance
Share grants and that grants are made at the sole discretion of the Company.

2 Company's Obligation to Pay. On any date, a Performance Share has a value
equal to the Fair Market Value of one Share. Unless and until a Performance
Share has vested in accordance with the vesting schedule set forth on the first
page of this Agreement, the Employee will have no right to payment of a Share
with respect to the Performance Share. Prior to actual payment of any Shares
pursuant to vested Performance Shares, each Performance Share represents an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

3 Vesting of Performance Shares and Issuance of Shares.

(a) Subject to paragraphs 4, 5 and 6, the Performance Shares subject to this
Agreement will vest as to the number of Performance Shares, and on the dates
shown, on the first page of this Agreement (each a "Vesting Date"), but in each
case, only if the Employee has been continuously employed by the Company or by
one of its Affiliates from the date of this Award until the applicable Vesting
Date of the Performance Shares. If Employee is not employed on such date(s), the
Award shall terminate, as set forth in paragraph 6.

(b) Upon each Vesting Date, one Share shall be issued for each Performance Share
that vests on such Vesting Date, subject to the terms and provisions of the Plan
and this Agreement.

(c) If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Performance Shares, the payment of
such accelerated Performance Shares nevertheless shall be made at the same time
or times as if such Performance Shares had vested in accordance with the vesting
schedule set forth on the first page of this Agreement (whether or not the
Employee remains employed by the Company or by one of its Affiliates as of such
date(s)).

(d) Notwithstanding the foregoing, if the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares in connection with Employee's Termination of Service
(other than due to death and provided that such Termination of Service is a
"separation from service" within the meaning of Section 409A) and if Employee is
a "specified employee" within the meaning of Section 409A at the time of such
Termination of Service, then any such accelerated Performance Shares otherwise
payable within the six (6) month period following Employee's Termination of
Service instead will be paid on the date that is six (6) months and one (1) day
following the date of Employee's Termination of Service, unless the Employee
dies following his or her Termination of Service, in which case, the accelerated
Performance Shares will be paid to the Employee's estate as soon as practicable
following his or her death, subject to paragraph 7. Thereafter, such Performance
Shares shall continue to be paid in accordance with the requirements of
paragraph 3(c). For purposes of this Agreement, "Section 409A" means Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and any final
Treasury Regulations and other Internal Revenue Service guidance thereunder, as
each may be amended from time to time ("Section 409A").

(e) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Performance Shares granted under this Agreement
or the Shares issued in payment thereof will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.

(f) No fractional Shares shall be issued under this Agreement.

4. Death.  In the event of the Employee's death, the remaining Performance
Shares shall automatically and with no exercise of discretion by the Committee
become fully vested on the date of death, provided that the Performance Goals
have been achieved as of the date of death.

5. Retirement.

(a) A portion of the remaining Performance Shares automatically and with no
exercise of discretion by the Committee shall become fully vested and applicable
taxes shall be withheld by the Company or its designated Affiliate in accordance
with paragraph 7 at the following time: (i) if the Performance Goals have been
achieved before the Employee reaches Normal Retirement Age (as defined in
GapShare or any successor retirement plan), on the later of the date the
Employee reaches Normal Retirement Age or November 15th of the year in which
Normal Retirement Age is reached; or (ii) if Normal Retirement Age is reached
before the Performance Goals are achieved, on the later of the date the
Performance Goals are achieved or November 15th of the year in which the
Performance Goals are achieved. The portion of the remaining Performance Shares
that vests in accordance with the preceding sentence shall have an aggregate
market value sufficient to pay any taxes required to be withheld by the Company
solely as a result of (a) the Employee's becoming eligible to receive shares of
common stock upon Retirement pursuant to paragraph 5(b), and (b) the vesting of
such portion of the remaining Performance Shares.

(b) In the event of Retirement (as defined in the Plan), the remaining
Performance Shares automatically and with no exercise of discretion by the
Committee shall become fully vested on the date of Retirement, provided that the
Performance Goals have been achieved on or before the date of Retirement. If
Employee is a "specified employee" within the meaning of Section 409A at the
time of Employee's Retirement then the payment of such accelerated Performance
Shares will not be made until the date six (6) months and one (1) day following
the date of Employee's Retirement.

6. Termination of Service. Notwithstanding any contrary provision of this
Agreement, the balance of the Performance Shares that have not vested pursuant
to paragraphs 3, 4 or 5 will be forfeited and cancelled automatically at the
time of the Employee's Termination of Service.

7. Withholding Taxes. The Employee agrees that the Company will withhold a
portion of the Shares scheduled to be issued pursuant to vested Performance
Shares that have an aggregate market value sufficient to pay the federal, state
and local income, employment and any other applicable taxes required to be
withheld by the Company or its designated Affiliate. The Company will only
withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Company's remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date (or other required withholding event), of his or her
intent to satisfy the tax withholding requirement by remitting the full amount
of the tax withholding to the Company on the scheduled Vesting Date (or other
required withholding event). In the event that Employee provides such written
notice and fails to satisfy the tax withholding requirement by the Vesting Date
(or other required withholding event), the Company shall satisfy the tax
withholding requirement pursuant to the first two sentences of this paragraph.

8. Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee's designated beneficiary, or if no such beneficiary survives the
Employee, the person or persons entitled to such distribution or delivery under
the Employee's will or, if the Employee should fail to make testamentary
disposition of such property, the executor of his or her estate. In order to be
effective, a beneficiary designation must be made by the Employee in a form and
manner acceptable to the Company. Any transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

9. Conditions to Issuance of Shares. The Shares deliverable to the Employee on
the Vesting Date(s) may be either previously authorized but unissued Shares or
issued Shares that have been reacquired by the Company. The Company shall not be
required to issue any Shares hereunder so long as the Company reasonably
anticipates that such issuance will violate Federal securities law or other
applicable law; provided however, that in such event the Company shall issue
such Shares at the earliest possible date at which the Company reasonably
anticipates that the issuance of the shares will not cause such violation. For
purposes of the previous sentence, any issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Internal Revenue Code shall not be treated as a violation of
applicable law.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Performance Share unless and until Shares have
been issued in accordance with paragraph 3, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 11, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

11. Changes in Stock. In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, Share
combination, or other change in the corporate structure of the Company affecting
the Shares, the Committee shall adjust the Performance Shares subject to the
Award, in such manner as the Committee (in its sole discretion) shall determine
to be appropriate.

12. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.

13. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Performance Share has
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

14. No Modification of At-Will Status. The Employee understands and agrees that
this Agreement does not impact in any way the right of the Company, or the
Affiliate employing the Employee, as the case may be, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The Employee understands and agrees that his or her
employment is "at-will" and that either the Company or the Employee may
terminate the Employee's employment at any time and for any reason. The Employee
also understands and agrees that his or her "at-will" status can only be changed
by an express written contract signed by an authorized officer of the Company
and the Employee.

15. Non-Transferability of Award. Except as otherwise herein provided, the
Performance Shares herein granted and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of such Performance Share, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or upon
any attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such Performance Share and the rights
and privileges conferred hereby will immediately become null and void.

16. Binding Agreement. Subject to the limitation on the transferability of the
Performance Share contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the Employee and the Company.

17. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Employee will be addressed to the Employee at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Employee understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

***